Order entered March 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00993-CV

                                 RAUL GALVEZ, Appellant

                                               V.

  TORNADO BUS COMPANY D/B/A TORNADO MONEY TRANSFERS AND JUAN
                       VASQUEZ, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15700

                                           ORDER
       We GRANT appellant’s February 27, 2014 unopposed motion for extension of time to

file reply brief and ORDER the reply brief filed no later than March 21, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE